Citation Nr: 0619785	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk
INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board notes that the veteran and his spouse presented 
testimony during a hearing before the RO in St. Louis, 
Missouri.  A copy of the hearing transcript was issued 
following the hearing and is of record.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.  

2.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.

3.  Tinnitus was not present in service and a currently 
diagnosed tinnitus disability is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have incurred in or been aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active duty 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information as well as any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was provided with a VCAA 
notification letter in March 2003, prior to the initial 
unfavorable AOJ decision issued in July 2003.  The content of 
the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
informed the veteran of the evidence necessary to establish 
entitlement to service connection.  The March 2003 letter 
further advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Although the veteran may 
not have been specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claim, the Board finds that he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service connection claims.  The 
March 2003 letter advised him to notify VA of any additional 
information or evidence that he believed would support his 
claims, and if he had additional records he could send them 
to VA, thus effectively notifying him to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claims in the VCAA notice letter of 
March 2003, but the letter did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, because the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the VA's duty to assist, the Board observes 
that available service medical records and VA treatment 
records were reviewed by the RO and the Board in connection 
with adjudication of the veteran's claims.  In addition, a 
February 2005 VA audiological examination report was reviewed 
by the Board.  The Board notes that the veteran's complete 
service medical records are unavailable.  While some of the 
service medical records are available, including his 
discharge examination, not all records were able to be 
obtained.  Documentation contained in the claims file reveals 
that the AOJ requested the veteran's service medical records 
from the National Personnel Records Center (NPRC) in March 
2003.  In June 2003, the NPRC mailed the veteran's available 
service medical records, but noted that his records are fire 
related.  The veteran was notified in a March 2003 letter 
that his records may have been affected by a fire at the NPRC 
and was asked to provide any copies of his service medical 
records in his possession.  In a March 2003 letter, the 
veteran responded that he was not treated for hearing loss or 
tinnitus while on active duty and did not provide any copies 
of his service medical records.

The Board observes that no additional service records have 
been obtained.  As such, the Board's presumption that the 
veteran's complete service medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claims has been undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

 The veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claims.  Moreover, the veteran was 
provided with a VA examination in February 2005 and a March 
2005 opinion in order to adjudicate his service connection 
claims.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000 Hertz are 26 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

As noted previously, the Board's presumption that the 
veteran's complete service medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002). 

A.  Bilateral Hearing Loss

The veteran contends that while attending advanced infantry 
training at Fort Lewis, Washington, during active duty, he 
was exposed to loud noise due to his proximity to the firing 
of 105 Howitzers, and his training with a 57 millimeter 
recoilless rifle.  He further contends that while working as 
a cook in the kitchen at Fort Lewis, the mess sergeant played 
the radio on "full blast."  He claims that such excessive 
noise exposure caused him to develop bilateral hearing loss, 
which he first noticed in 1946.  As such, the veteran claims 
that service connection is warranted for bilateral hearing 
loss.

The medical evidence of record includes the veteran's 
available service medical records, to include an August 1947 
discharge hearing examination, VA treatment records, a VA 
audiological examination from February 2005, and a VA medical 
examiner's opinion from March 2005. 

The veteran's hearing loss was first medically documented in 
December 2001, approximately 54 years after his separation 
from service.  However, the veteran contends that his 
bilateral hearing loss began while he was in service.  
Despite this contention, his discharge hearing examination 
from August 1947 shows his hearing was 15/15 (whispered 
voice) in both ears.  

There is no competent medical evidence of bilateral hearing 
loss during service or within one year of discharge from 
active service and there is competent medical evidence 
indicating that the veteran did not have bilateral hearing 
loss during service or within one year of discharge of 
service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had bilateral hearing loss 
during service or within one year of discharge of service.

Although the veteran's service medical records do not contain 
any documentation as to noise exposure or any evidence of 
complaints or treatment for hearing difficulty, the veteran 
is competent to describe the nature and extent of his in-
service noise exposure, see 38 C.F.R. § 3.159(a)(2), and his 
contentions are fully consistent with his advanced infantry 
training. 

The Board notes that the February 2005 audiology examination 
shows, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
65
LEFT
25
30
60
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  The 
VA examiner diagnosed a normal to moderately severe high 
frequency sensorineural hearing loss bilaterally.  Thus, the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.

The record does not, however, contain competent medical 
evidence of a causal link between the veteran's bilateral 
hearing loss disability and his military service.  Instead, 
the evidence in favor of a nexus is limited to the veteran's 
own statements.  This is not competent evidence, since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The only competent 
medical evidence speaking to the etiology of the veteran's 
bilateral hearing loss, the March 2005 VA examiner's report, 
in fact states that due to the veteran's limited amount of 
noise exposure, it is not as least as likely as not that the 
veteran's hearing loss is related to military noise exposure.  
The VA examiner further stated that the veteran's hearing 
loss is more likely related to occupational noise and age 
related factors.  Such is the case despite the VA examiner's 
consideration of the veteran's history of in-service noise 
exposure.  There is no competent medical evidence in 
refutation of the VA medical opinion.  Absent competent 
evidence of a causal nexus between a bilateral hearing loss 
disability and the veteran's military service, service 
connection is not warranted.

The lapse in time between the reported inservice noise 
exposure and the first diagnosis of hearing loss also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability.  
As such, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107. 

B.  Tinnitus

The veteran contends that his exposure to loud noise while 
serving at Fort Lewis, Washington, which he blames for 
causing hearing loss, is also responsible for causing his 
tinnitus.  He claims he noticed a ringing in his ears, 
consistent with tinnitus, in 1946.  As such, the veteran 
claims service connection is warranted for tinnitus. 

The medical evidence of record includes the veteran's 
available service medical records, to include an August 1947 
discharge hearing examination, VA treatment records, a VA 
audiological examination from February 2005, and a VA medical 
examiner's opinion from March 2005. 

The veteran's tinnitus was first medically documented in 
December 2002, approximately 55 years after his separation 
from service.  However, the veteran contends that his 
tinnitus began while he was in service.  Despite this 
contention, his August 1947 separation physical examination 
shows no complaint or diagnosis of tinnitus.  

Although the veteran's service medical records do not contain 
any documentation as to noise exposure or any evidence of 
complaints or treatment for tinnitus, the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure, see 38 C.F.R. 3.159 § (a)(2), and his 
contentions are fully consistent with his advanced infantry 
training. 

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence, 
although such was confirmed during the February 2005 VA 
medical examination.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  As such, the Board finds that the veteran has a 
current diagnosis of tinnitus. 

The record does not, however, contain competent medical 
evidence of a causal link between the veteran's tinnitus and 
his military service.  Instead, the evidence in favor of a 
nexus is limited to the veteran's own statements.  This is 
not competent evidence, since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu, supra.  The only competent 
medical evidence speaking to the etiology of the veteran's 
tinnitus, the March 2005 VA examiner's opinion, states that 
it is not as least likely as not that the veteran's tinnitus 
is related to his military exposure due to delay in the 
symptoms reported by the veteran.  Such is the case despite 
the VA examiner's consideration of the veteran's history of 
in-service noise exposure.  There is no competent medical 
evidence in refutation of the VA medical opinion.  Absent 
competent evidence of a causal nexus between tinnitus and the 
veteran's military service, service connection is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107. 







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


